Citation Nr: 1233764	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-10 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2012, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center in Washington, DC, for further action.  It has been returned to the Board for further appellate consideration.


FINDING OF FACT

Since the October 19, 2007, effective date of service connection, the Veteran's bilateral hearing loss has been manifested at worst by Level III hearing in the right ear and Level I hearing in the left ear, or, alternatively, by Level II hearing in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The award of service connection for bilateral hearing loss represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the assigned rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date and in a March 2008 letter.  Dingess/Hartman, 19 Vet. App. at 478.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided QTC or VA examinations in May 2008, October 2010, and April 2012.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  These examinations were adequate because they provided sufficient information and were conducted by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).  The April 2012 VA examination report also included a review of the Veteran's claims file, and addressed the effects of the Veteran's hearing loss on his daily activities and overall functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Thus, the Board also finds that there has been substantial compliance with the March 2012 remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by puretone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII (2011). 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85 (2011).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2011).

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2011).

In this case, the Veteran submitted a report of a May 2006 private audiological evaluation, which reflects that, on audiological testing, pure tone thresholds of each ear, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT
20
30
40
70
LEFT
10
30
45
65

Pure tone threshold averages were 40 decibels in the right ear and 37.5 decibels in the left ear.  Speech discrimination scores were noted to be 48 percent in the right ear and 52 percent in the left ear; however, the report does not indicate that such speech discrimination tests were Maryland CNC controlled speech discrimination tests.  The examiner noted that the test results indicated bilateral mild to moderate sensorineural hearing loss above 1500 Hertz. 

The Veteran also submitted a report of an October 2007 private audiological evaluation, with an accompanying letter from the examining audiologist.  The evaluation reflects that, on audiological testing, pure tone thresholds of each ear, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
20
35
40
60
LEFT
20
40
45
60

Pure tone threshold averages were 39 decibels in the right ear and 41decibels in the left ear.  Speech discrimination scores were noted to be 88 percent in the right ear and 96 percent in the left ear, and the examining audiologist specifically indicated that such speech discrimination tests were using the Maryland CNC list.  The examiner stated that such results indicated a mild to severe high frequency sensorineural hearing loss bilaterally.

The report of a May 2008 QTC audiological evaluation reflects that, on audiological testing, pure tone thresholds of each ear, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT
20
35
40
60
LEFT
15
40
50
75

Pure tone threshold averages were 39 decibels in the right ear and 41 decibels in the left ear.  Speech discrimination scores using the Maryland CNC list were noted to be 80 percent in the right ear and 92 percent in the left ear.  The VA examiner diagnosed bilateral high frequency sensorineural hearing loss. 

The report of an October 2010 VA audiological evaluation reflects that, on audiological testing, pure tone thresholds of each ear, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
20
40
50
65
LEFT
25
50
55
70

Pure tone threshold averages were 44 decibels in the right ear and 50 decibels in the left ear.  Speech discrimination scores using the Maryland CNC list were noted to be 90 percent in the right ear and 88 percent in the left ear.  The VA examiner diagnosed mild to moderately severe sensorineural hearing loss of the right ear from 1500 to 4000 Hertz, and moderate to moderately severe sensorineural hearing loss in the left ear from 2000 to 4000 Hertz. 

The report of an April 2012 VA audiological evaluation reflects that, on audiological testing, pure tone thresholds of each ear, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
20
40
50
60
LEFT
25
45
55
70

Pure tone threshold averages were 42 decibels in the right ear and 49 decibels in the left ear.  Speech discrimination scores using the Maryland CNC list were noted to be 94 percent in the right ear and 96 percent in the left ear.  The VA examiner diagnosed sensorineural hearing loss of both ears.  It was noted that the Veteran reported that his hearing loss impacted ordinary conditions of daily life, including the ability to work, and that the Veteran described the impact as difficulty understanding what people say.  The examiner remarked that given the degree and configuration of the Veteran's hearing loss, he would likely experience mild to moderate communication difficulties without the use of hearing aids, particularly in background noise and in group communication, and that the examiner was able to communicate well with the Veteran face to face in a quiet environment.  The examiner also stated that the Veteran had an excellent word recognition abilities indicating good benefit from the use of hearing aids.  The examiner further stated that while the Veteran's hearing loss likely resulted in communication difficulties in noisy environments without the use of hearing aids, it did not render him unable to secure and maintain substantially gainful physical or sedentary employment, and with the use of hearing aids, the Veteran would likely perform well even in mild to moderate background noise.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a compensable rating for bilateral hearing loss must be denied. 

Initially, the Board notes the May 2006 private audiological report submitted by the Veteran, but finds that only the October 2007 private audiological report, the May 2008 QTC report, and the October 2010 and April 2012 VA examination reports provide adequate information for rating purposes.  While the May 2006 examination report reflects speech discrimination scores noted to be 48 percent in the right ear and 52 percent in the left ear, it does not indicate that such speech discrimination testing were Maryland CNC controlled speech discrimination testing, as is required for examination for hearing impairment for VA rating purposes.  See 38 C.F.R. § 4.85(a).  The speech discrimination scores on that May 2006 private audiological report, noted to be 48 percent in the right ear and 52 percent in the left ear, are extremely inconsistent with, and significantly lower than, the speech discrimination scores of the other four audiological evaluations of record, each of which used Maryland CNC speech discrimination testing; the lowest scores on those four evaluations were 80 percent in the right ear and 88 percent in the left ear.  Also, the May 2006 private audiological report predates the October 17, 2007, effective date of service connection in this case by more than one year.  Therefore, the Board finds that the May 2006 private audiological report is not probative in this case for determining the Veteran's level of hearing disability for purposes of establishing an initial rating for hearing loss consistent with VA regulations.

Applying the method for evaluating hearing loss to the results of the October 2007 private audiological report, the May 2008 QTC report, and the October 2010 and April 2012 VA examination reports, on the two evaluations where the Veteran's hearing loss was tested as being most severe, the May 2008 QTC report and October 2010 VA examination report, the evaluations revealed Level III hearing in the right ear and Level I hearing in the left ear for the first examination, and Level II hearing in both ears for the second examination, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to noncompensable ratings under 38 C.F.R. § 4.85, DC 6100.  Also, as pure tone threshold at each of the four specified frequencies has not been shown to be 55 decibels or more, and pure tone threshold has not been shown to be 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the results do not reveal an exceptional pattern of hearing loss in either ear, and Table VIA is not for application.  See 38 C.F.R. § 4.86 (2011).  There are no audiological evaluation results of record indicating a higher level of hearing loss since the Veteran's October 19, 2007, effective date of service connection, and the Veteran has not indicated that any such evaluation results exist.

The Board also recognizes the Veteran's assertions in April 2012 that his hearing loss impacted the ordinary conditions of his daily life and caused him difficulty in understanding speech.  While the Board acknowledges the difficulties that the Veteran experiences as a result of his bilateral hearing loss, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Thus, the Board must base its determination on the audiological evaluation results of record, and is bound by law to apply VA's rating schedule based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011); see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Finally, the Board notes the Veteran's assertion on the April 2012 VA examination that his hearing loss disability affected his ability to work, and has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the record does not reflect that the average industrial impairment from the Veteran's bilateral hearing loss disability would be in excess of that contemplated by the assigned rating.  As noted above, the results of four probative private and VA audiological evaluations reveal a noncompensable level of hearing acuity in each ear, based on application of the results to Table VI, and the Veteran has not submitted any audiological evidence indicating that his hearing loss disability has been worse since the effective date of service connection.  While the Board recognizes that the Veteran's hearing loss has caused him difficulty in understanding what people say, such manifestations are adequately contemplated by the schedular criteria for a 0 percent rating under DC 6100, which explicitly contemplates both the hearing acuity combinations of Level III hearing in the right ear and Level I hearing in the left ear, or, alternatively, by Level II hearing in both ears.  These manifestations of the Veteran's hearing loss, and all other manifestations noted in the record, are not exceptional in terms of the disability level and symptomatology of a person with the Veteran's measured level of hearing acuity in each ear, and have not been shown to be productive of more than the average impairment in earning capacity commensurate with such hearing ability.  

In addition, the record reflects that the Veteran has not required frequent hospitalizations, and there is no indication of marked interference with employment due to his hearing loss; the April 2012 VA examiner stated that while the Veteran's hearing loss likely resulted in communication difficulties in noisy environments without the use of hearing aids, he would likely perform well even in mild to moderate background noise in physical or sedentary employment with the use of hearing aids.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Thus, the Board finds that the criteria for an initial compensable rating for the Veteran's bilateral hearing loss have not been met at any time since the October 19, 2007, effective date of service connection.  Accordingly, there is no basis for staged rating of the Veteran's bilateral hearing loss pursuant to Fenderson, and a higher rating must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert, 1 Vet. App. at 53-56. 


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


